Citation Nr: 0511297	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-03 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound, right buttock, with 
fractured ilium and retained foreign body.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a contusion of the small bowel.

3.  Entitlement to an increased (compensable) evaluation for 
a laparotomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from August 1967 to May 1970.  
This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, in pertinent part, denied an 
evaluation in excess of 20 percent for residuals of a shell 
fragment wound, right buttock, with fractured right ilium and 
retained foreign body, and which denied a compensable 
evaluation for residuals of contusion of the small bowel, and 
denied a compensable evaluation for a laparotomy scar.  In 
June 2002, the veteran disagreed with those denials.  
Following issuance of a statement of the case in October 
2002, the veteran submitted a timely substantive appeal in 
January 2003. 

The veteran sought service connection for a scar, right 
buttock.  By an April 2002 rating decision, service 
connection for that scar was granted, and an initial 10 
percent evaluation was assigned.  The record discloses no 
evidence that the veteran has disagreed with any aspect of 
that decision.  No issue regarding a scar, right buttock, is 
before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to a compensable 
evaluation for the residuals of contusion of the small bowel.  
He contends that adhesions which were postoperative residuals 
of treatment of that contusion either caused or aggravated 
diverticulosis, or increased the severity of that disorder, 
or increased the difficulty of surgical treatment of that 
disorder.  The veteran has identified a VA physician, RJJ, 
MD, who advised the veteran of an opinion to this effect.  
The veteran must be afforded an opportunity to obtain this 
opinion in writing, including assisting the veteran to obtain 
this opinion if the identified physician still provides VA 
care.

The veteran contends that the residuals of a gunshot wound to 
the right buttock are more disabling than the current 20 
percent evaluation reflects.  The Board notes that the 
examiner who conducted a March 2002 VA examination stated 
that the claims file and service medical records were not 
available for review.  The service medical records and claims 
file must be available to and pertinent documents therein 
reviewed by each examiner.  

The Board further notes that, although the gunshot wound 
apparently entered the veteran's right buttock, the veteran 
also had a contusion of the small bowel which was surgically 
treated.  The examiner who conducted the most recent VA 
examination did not specifically identify the muscle group(s) 
affected by the veteran's initial injury.  Medical opinion is 
required as to whether the veteran's muscle injuries are 
limited to Muscle Group (MG) XVII, evaluated under 38 C.F.R. 
§ 4.73, Diagnostic Code 5317, the only diagnostic code which 
is currently applied to evaluate the veteran's gunshot wound 
residuals.  Further factual development is required.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
skin disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002].  The rating criteria under DC 
7804, as effective August 30, 2002, and from that date, 
provide a 10 percent rating if a scar is painful.  The 
veteran must be advised of the regulatory changes, the 
effective date of those changes, and the effect of the 
revised regulation as to his claim.  

Additionally, the veteran has indicated that the laparotomy 
scar has caused discomfort over the years, and has indicated 
that he has had abdominal problems following the laparotomy.  
The veteran should be afforded an opportunity to further 
describe the "discomfort" caused by the scar.  Further VA 
examination of the veteran's abdomen and of the laparotomy 
scar is required.  

The veteran's substantive appeal referenced a drain scar.  
The veteran should be asked whether he has another scar in 
addition to the laparotomy scar and the scar on the right 
buttock for which service connection has been granted.  If 
so, this contention is REFERRED for further action.

The veteran must also be more specifically advised of the 
provisions of the VCAA, as directed below, including by 
providing the veteran with the text of 38 C.F.R. § 3.159, as 
revised to incorporate and implement the VCAA.  Any 
additional actions which may be required as a result of 
changes in interpretation of the VCAA which may be issued 
after the date of this Board decision should also be 
completed.  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

This case is remanded for the following actions:

1.  (a) Advise the veteran of the 
evidence required to substantiate his 
claims for increased evaluations.  As to 
the claim for an increased evaluation for 
residuals of a gunshot wound to the 
buttock, the veteran should be advised to 
describe all symptomatology residual to 
that injury.  As to the claim for an 
increased evaluation for a laparotomy, 
the veteran should be notified of the 
changes in the governing regulations 
during the pendency of his appeal.  

(b) Advise the veteran of the provisions 
of the VCAA by providing the full text of 
38 C.F.R. § 3.159.  Advise the veteran 
that it is his responsibility to identify 
any evidence, of any type, he wants VA to 
attempt to obtain.  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  If there 
are any additional documents, reports, or 
types of records which might substantiate 
his claims he should identify such 
records.  In any event, the veteran 
should be specifically asked to provide 
any evidence in his possession or to 
identify any evidence that might be 
obtained that might substantiate his 
claims on appeal.  The veteran should be 
offered the opportunity to obtain from 
Dr. RJJ a written opinion as to the 
residuals of a contusion of the bowel and 
a laparotomy performed during the 
veteran's military service.  If Dr. RJJ 
still provides care at a VA facility, and 
the veteran is unable to obtain written 
opinion from Dr. RJJ, VA should attempt 
to assist him to obtain such opinion.

(c) Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be asked to 
provide the names and addresses, and 
appropriate releases for records, of any 
medical care providers who have treated 
him since service for residuals of his 
gunshot wound to the right buttock, small 
bowel contusion, or laparotomy scar, if 
such records have not yet been associated 
with the claims file.  All VA medical 
records identified by the veteran, and 
all private treatment records for which 
the veteran provides releases, should be 
sought and associated with the claims 
file.

3.  The veteran should be advised of 
alternative types of records which might 
substantiate his claims for increased 
evaluations, including insurance 
examinations, employment records 
reflecting time lost from work and the 
reason for loss of time, statements from 
his employees or others who may have 
observed relevant symptoms, and the like.

4.  The veteran should be afforded VA 
orthopedic and neurological evaluation(s) 
to determine the exact nature and extent 
of all functional impairment involving 
muscles and nerves or any other residuals 
of the gunshot wound  to the right 
buttock sustained in service.  The claims 
file must be made available to and 
pertinent documents therein reviewed by 
each examiner.  The examiner(s) should 
describe in detail the veteran's right 
leg functioning, including range of 
motion of the hip, knee, and ankle.  The 
examiner should describe the trajectory 
of the missile through the veteran's 
body, explaining whether any muscle 
groups other than MG XVII was/were  
affected.  Any other manifestations of or 
effects of the gunshot wound should be 
described.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
report prepared should be typed.

5.  If no opinion is obtained from Dr. 
RJJ, the veteran should be afforded VA 
examination of the abdomen to determine 
whether the veteran has current residuals 
of a laparotomy or contusion of the small 
bowel.  The examiner should provide an 
opinion as to whether it is as least as 
likely as not (a 50 percent or greater 
likelihood) that the veteran has 
developed any other disorder as a result 
of a laparotomy performed in service, or 
whether a small bowel contusion sustained 
in service or a laparotomy performed in 
service are etiologically related to or 
aggravate any abdominal disorder.  The 
claims file must be made available to and 
pertinent documents therein reviewed by 
each examiner.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

6.  Thereafter, the claims should be 
reviewed and readjudicated.  If any 
decision remains adverse to the veteran, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


